Title: From George Washington to Colonel James Wood, 14 December 1779
From: Washington, George
To: Wood, James


        
          Dr Sir,
          Morris Town December 14th 1779.
        
        Colonel Bland having obtained permission to resign, and Congress having directed me to appoint a successor I am induced from a confidence in your judgment care and prudence to make choice of you for the purpose. You will therefore proceed as soon as you can possibly make it convenient to Charlotteville and take the command at that post. Col. Bland will communicate to you the instructions he has received from time to time, which you will punctually observe together with any others you may hereafter receive from The Governor of Virginia; and I would recommend to you to consult Col. Bland very particularly on the objects of your command, as he will have it in his power to give you useful information. The proper management of the Convention troops will require great circumspection. While I do not wish you to show them any unnecessary rigor, I wish you to be extremely cautious not to grant any improper indulgences. To avoid this you may frequently have to resist a great deal of importunity; I am persuaded you will not permit any thing inconsistent with the good of the service. Any propositions you may receive on Exchanges or other matters to which your instructions are not competent, you will impart to Congress and request their orders. I am with very great regard Dr Sir Your most Obedt servant.
      